
	

115 S3681 IS: Animal Disease and Disaster Prevention, Surveillance, and Rapid Response Act of 2018
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3681
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Ms. Klobuchar (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Animal Health Protection Act to establish an Animal Disease and Disaster Prevention,
			 Surveillance, and Rapid Response Program and a National Livestock Vaccine
			 Bank, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Animal Disease and Disaster Prevention, Surveillance, and Rapid Response Act of 2018.
 2.Animal Disease and Disaster Prevention, Surveillance, and Rapid Response ProgramSection 10409A of the Animal Health Protection Act (7 U.S.C. 8308a) is amended— (1)by striking the section heading and inserting Animal Disease and Disaster Prevention, Surveillance, and Rapid Response Program.;
 (2)in subsection (a), by striking section and inserting subsection; (3)in subsection (b)—
 (A)by striking the subsection heading and inserting Requirement.—; (B)in paragraph (2), by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting appropriately; and
 (C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;
 (4)by redesignating subsections (a) through (c) as paragraphs (1) through (3), respectively, and indenting appropriately;
 (5)by inserting before paragraph (1) (as so redesignated) the following:  (a)In general (1)EstablishmentTo prevent the introduction into or the dissemination within the United States of any pest or disease of animals affecting the economic interests of the livestock industry and related industries of the United States (including the maintenance and expansion of export market potential), the Secretary shall establish a program, to be known as the Animal Disease and Disaster Prevention, Surveillance, and Rapid Response Program (referred to in this section as the Program).
 (2)ActivitiesThe Program shall support activities to prevent, detect, and rapidly respond to animal pests and diseases, including—
 (A)enhancing animal pest and disease analysis and surveillance; (B)expanding education and outreach;
 (C)targeting domestic inspection activities at vulnerable points in the safeguarding continuum; (D)enhancing and strengthening threat identification and technology;
 (E)improving biosecurity; (F)enhancing emergency response time and mitigation capacity, including hiring and training additional emergency response personnel;
 (G)conducting technology development to enhance electronic sharing of animal health data for risk analysis between State and Federal animal health officials;
 (H)enhancing the development and effectiveness of animal health technologies to treat and prevent disease, including—
 (i)veterinary biologics; (ii)animal drugs for minor use and minor species; and
 (iii)animal medical devices; and (I)such other activities as the Secretary, in consultation with entities with which the Secretary enters into an agreement under paragraph (3), determines are appropriate.
							(3)Cooperative agreements
 (A)In generalIn carrying out the Program, the Secretary shall offer to enter into 1 or more cooperative agreements or other legal instruments with 1 or more entities described in subparagraph (B) to carry out activities described in paragraph (2).
 (B)Eligible entitiesAn entity referred to in subparagraph (A) is any of the following entities: (i)A State department of agriculture.
 (ii)A chief veterinary officer of a State. (iii)A land-grant college or university or an NLGCA Institution (as those terms are defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).
 (iv)A representative of a college of veterinary medicine. (v)A representative of a State or national livestock producer organization with a direct and significant economic interest in livestock production.
 (vi)A representative of a State, national, allied, or regional veterinary organization or specialty board recognized by the American Veterinary Medical Association.
 (C)Priority for StatesIn entering into cooperative agreements or other legal instruments under subparagraph (A), the Secretary shall give priority to, as appropriate—
 (i)a State department of agriculture; or (ii)the chief veterinary officer of the State.
 (D)Federal Advisory Committee ActThe entities with which the Secretary enters into an agreement under subparagraph (A) shall not be considered an advisory committee for purposes of the Federal Advisory Committee Act (5 U.S.C. App.).
 (4)ConsultationFor purposes of establishing priorities for activities under the Program, the Secretary shall consult with entities with which the Secretary enters into an agreement under paragraph (3).
						(b)National animal health laboratory network; and
 (6)by striking subsection (d) and inserting the following:  (c)National livestock vaccine bank (1)In generalThe Secretary shall establish a National Livestock Vaccine Bank.
 (2)RequirementsUnder the National Livestock Vaccine Bank, the Secretary shall— (A)leverage, as appropriate, the mechanisms and infrastructure that have been developed for the management, storage, and distribution of the National Veterinary Stockpile; and
 (B)maintain a sufficient quantity of animal vaccine, antiviral, or therapeutic products— (i)to appropriately respond to the most damaging animal diseases affecting human health and the economy; and
 (ii)that will be capable of deployment within 24 hours of an outbreak of an animal disease described in clause (i).
								(3)Foot-and-mouth disease priority
 (A)In generalIn carrying out paragraph (2), the Secretary shall give priority to the maintenance of a sufficient quantity of foot-and-mouth disease vaccine, and accompanying diagnostic reagents, covering, to the maximum extent practicable, all known foot-and-mouth disease serotypes and strains for which vaccine antigen concentrate is available.
 (B)ContractsThe Secretary shall offer to enter into 1 or more contracts with 1 or more entities that produce foot-and-mouth disease vaccine—
 (i)to maintain a bank of viral antigen concentrate for, to the maximum extent practicable, all circulating foot-and-mouth disease serotypes (as determined by the Secretary) for which antigen concentrate is available; and
 (ii)to maintain a sufficient surge production capacity to produce, as quickly as practicable, the quantity of foot-and-mouth disease vaccine necessary to address a foot-and-mouth disease outbreak.
								(d)Administration
 (1)DefinitionIn this subsection: (A)AgreementThe term agreement means a contract, grant, cooperative agreement, or other legal instrument, as applicable, entered into under subsection (a) or (b).
 (B)Eligible entityThe term eligible entity means— (i)with respect to the Program, an entity described in subsection (a)(3)(B); and
 (ii)with respect to subsection (b), an eligible laboratory (as defined in paragraph (1) of that subsection).
								(2)Applications
 (A)In generalAn eligible entity seeking to enter into an agreement shall submit to the Secretary an application containing such information as the Secretary may require.
 (B)NotificationThe Secretary shall notify an eligible entity that submits an application under paragraph (1) of— (i)any requirements to be imposed on the eligible entity for the auditing of, and reporting on, the use of any amounts provided by the Secretary under the agreement; and
 (ii)any criteria to be used to ensure that activities carried out under the agreement are based on— (I)sound scientific data; or
 (II)thorough risk assessments. (C)Consideration of non-Federal shareThe Secretary shall not consider the ability of an eligible entity to provide non-Federal funding to carry out an agreement in deciding whether to approve an application submitted under paragraph (1).
							(3)Use of funds
 (A)SubagreementsNothing in this section prohibits an eligible entity from using amounts received under an agreement to enter into a subagreement with another organization or political subdivision of a State that has legal responsibility relating to animal disease and disaster prevention, surveillance, or rapid response.
 (B)Administrative costsAn eligible entity that receives amounts under an agreement shall use not more than 10 percent of the amounts for administrative costs incurred by the eligible entity, as determined by the Secretary.
 (C)Buildings and facilitiesNone of the amounts made available under this section shall be used for the construction of a new building or facility or the acquisition or expansion of an existing building or facility (including site grading and improvement and architect fees).
 (4)Reporting requirementNot later than 90 days after the date of completion of an activity carried out under an agreement, the eligible entity shall submit to the Secretary a report that describes the purposes and results of the activity.
						(e)Funding
 (1)Animal Disease and Disaster Prevention, Surveillance, and Rapid Response ProgramThere is authorized to be appropriated to carry out the Program $70,000,000 for each fiscal year. (2)National animal health laboratory networkThere is authorized to be appropriated to carry out subsection (b) $30,000,000 for each of fiscal years 2019 through 2023.
 (3)National Livestock Vaccine BankThere is authorized to be appropriated to carry out subsection (c) $150,000,000 for each fiscal year, to remain available until expended.
 (4)Administrative costsThe Secretary shall retain not more than 4 percent of amounts made available under this subsection to pay for administrative costs incurred by the Secretary under this section..
			
